Citation Nr: 0013553
Decision Date: 05/23/00	Archive Date: 09/08/00

DOCKET NO. 94-18 657A              DATE MAY 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress
disorder, rated as 50 percent disabling.

2. Entitlement to a total disability rating for compensation
purposes based on individual unemployability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from February 1966 to December 1972,
including combat service in the Republic of Vietnam, and his
decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from September 1993 and December 1998 rating decisions of
the Department of Veterans Affairs (VA) Regional Office in Buffalo,
New York. In the former rating action, the RO denied the veteran's
claim for an increased rating for PTSD, then rated as 10 percent
disabling. The veteran timely appealed this determination to the
Board. In a January 1995 rating decision, the RO assigned a 30
percent rating for PTSD, effective July 29, 1992, a 100 percent
rating effective October 19, 1992 (a temporary total rating based
on hospitalization, see 38 C.F.R. 4.29), and resumed the 30 percent
rating effective December 1, 1992.

When this matter was initially before the Board in September 1997,
it was remanded for additional development and adjudication.
Thereafter, in April 1998, the RO granted a 50 percent rating,
effective July 29, 1992. Because the two increases in the
evaluation of the veteran's PTSD do not represent the maximum
available rating available for this disability, the veteran's claim
for an increased evaluation remains in appellate status. See AB v.
Brown, 6 Vet. App. 35 (1993). When this matter was before the Board
in September 1999, it was remanded for further development, which
has been accomplished.

In the December 1998 rating action, the RO denied the veteran's
claim for a total disability rating based on individual
unemployability due to service-connected

- 2 - 

disabilities (TDIU). The veteran has also perfected a timely appeal
of this claim to the Board. This claim will be addressed in the
remand portion of the decision.

FINDINGS OF FACT

1. All relevant evidence necessary for equitable disposition of the
claim has been obtained.

2. Neither the former criteria for evaluating psychiatric
disabilities, in effect when the veteran filed his claim for an
increased rating, nor the revised criteria, which became effective
November 7, 1996, is more favorable.

3. The veteran's PTSD is currently manifested by occupational and
social impairment, with deficiencies in most areas,, such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as: speech intermittently illogical, obscure, depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances; inability to establish and maintain effective
relationships, questionable judgment and severe impairment in the
ability to obtain and retain employment.

4. Virtual isolation in the community and/or totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities resulting in a profound retreat from
mature behavior has not been shown; inability to obtain or retain
employment has also not been demonstrated.

5. Neither shown is gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation, or own name.

3 -

CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321, 4.1, 4.2, 4.3,
4.7, 4.10, 4.16(c), 4.130, 4.132, Diagnostic Code 9411 (1996 &
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
for an increased rating is capable of substantiation and is
therefore well grounded within the meaning of 38 U.S.C.A. 5107(a).
A claim that a service-connected condition has become more severe
is well grounded where the claimant asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-32 (1992). The Board also is satisfied that all relevant facts
have been properly developed and no further assistance to the
veteran is required in order to comply with the duty to assist. Id.

I. Factual Background

A March 1973 VA examination report notes that the veteran sustained
a shrapnel wound of the right lower leg in Vietnam in 1967.

In April 1973, the RO established service connection for residuals
of shell fragment wounds to the leg and right chest and assigned a
noncompensable rating for the two scars. Service connection and a
noncompensable rating were also granted for hearing loss due to
acoustic trauma from the rocket blast that wounded the veteran.

An August 1979 letter from Alexandra Feldmahn, M.D., indicates that
the veteran suffered from seizures that appeared to be post-
concussion and felt to be "most likely related" to trauma from
active service.

4 - 

In a September 1979 rating decision, the RO denied service
connection for seizure disorder on the basis that head trauma or
concussion blast was not shown during active service.

Records from the Social Security Administration (SSA) indicate that
disability from working began in August 1977. Dr. Feldmahn's
opinion and the testimony of a vocational consultant were given as
the basis of that decision.

In September 1981, service connection for seizure disorder was
again denied.

In a November 1984 decision, the Board denied service connection
for seizure disorder on the basis that the condition was not
related to active service.

In November 1987, the veteran requested service connection for
PTSD.

The veteran was hospitalized by VA from November to December 1987.
Diagnoses of PTSD, impulse control disorder, and personality
disorder were made.

Service connection for PTSD was established by RO rating action of
December 1988 and a 10 percent rating was assigned. The decision
notes that the veteran was wounded by shrapnel during a rocket
attack in Vietnam and that his PTSD was caused by trauma related to
combat.

In July 1992, the veteran reported that his PTSD increased in
severity.

The RO subsequently received VA outpatient reports reflecting
treatment for PTSD at various times during 1991 and 1992. Prozac
was prescribed during that period. A January 1991 report notes that
the veteran was in turmoil over the Gulf War. A June 1992 report
notes flashbacks and nightmares.

A September 1992 VA mental disorders examination report notes that
the veteran complained of sleep problems, depression, and
difficulty concentrating. The

5 -

examiner noted that the veteran was withdrawn and uninterested. His
affect and mood seemed depressed. There was no evidence of
delusion, hallucination, and suicidal or homicidal tendencies. The
veteran was oriented times three, his memory appeared to be intact
but his recent memory was poor (his immediate recall was somewhat
limited). There was some evidence of nightmares and bad dreams. The
examiner made a primary diagnosis of PTSD, delayed, mild. The
secondary diagnosis was depression - dysthymic disorder.

An October 1992 report notes that the veteran sought admission to
a VA hospital. He reported that he felt on edge. He was taking
Trazadone, which made him nauseous. Another October 1992 report
notes that there was a potential for suicidal ideation and intent.
The veteran requested hospitalization for readjustment of his
medication because Trazadone made him nauseated. VA for
hospitalized him over a month.

Subsequent reports note dysthymia at various. times. A December
1992 VA outpatient report notes that the veteran was doing
reasonably well on current medication. He was oriented in all three
spheres. His domestic situation had improved which, in turn helped
his seizure disorder and his dysthymia. The diagnosis was dysthymia
with no suicidal ideation.

A December 1992 VA vocational rehabilitation therapy progress note
reflects that the veteran was discharged in November 1992 and was
terminated. No reason for termination was shown.

An April 1993 report notes continued medication, feeling less
depressed, no psychotic depressive, or suicidal symptoms at all.

A March 1994 VA mental disorders examination report notes that the
veteran's claims file was not available for review. The examiner
noted suicide attempts in 1987, 1988, and 1992 with drug overdoses.
During the examination, the veteran reported depression and
insomnia and flashbacks and nightmares of Vietnam. He complained of
difficulty concentrating, forgetfulness, instability and frequent

6 -

outbursts of anger. He reportedly recently slapped his sister
during an argument and felt that he could not control his temper.
He expressed feelings of worthlessness and hopelessness. The
examiner noted that the veteran was cooperative and fairly well
oriented to person, place, and time. He was neat and clean. He was
talkative, coherent, and deliberate. His affect was appropriate but
his mood was very tense with underlying agitation and depression.
He denied suicidal or assaultive ideation, although the examiner
noted past suicide attempts. He admitted to occasionally not being
able to control himself. He displayed tension, mild hyperactivity,
irritability, and hypervigilance. He did not exhibit any paranoid
or delusional thought processes; however, he was very suspicious
and guarded. He did not trust people readily and tended to isolate
himself. He had few friends and he displayed a lack of motivation.
The examiner reported that the veteran's memory was intact but also
noted that he tended to forget easily. He displayed a poor
attention span and poor concentration. The examiner reported that
the veteran had no concrete thinking, but that his intellectual
functioning was normal. His insight and judgment were fair. The
examiner noted that the veteran was not able to work at the present
time due to both his emotional condition and his physical
disabilities. The Axis I diagnoses were PTSD; dysthymic disorder;
and, intermittent explosive disorder. Axis II diagnosis was
deferred. Axis III diagnoses were seizure disorder; hypertension;
and chronic arthritis. Axis IV was moderate. Current medication
included Nortriptyline and buspirone. The examiner assigned a
Global Assessment of Functioning (GAF) score of "55; 65" [according
to the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental Disorders, a score of 51 to 60 is
indicative of moderate symptoms, or moderate difficulty in social,
occupational, or school functioning, i.e., few friends, conflicts
with peers and coworkers. A GAF score of 61 to 70 is indicative of
some mild symptoms, or some difficulty in social, occupational, or
school functioning, but generally functioning pretty well. See 38
C.F.R. 4.125 (1999)].

Additional VA outpatient treatment reports received. in May 1994
note treatment for PTSD and other medical problems at various times
from the 1970s to 1990s.

7 - 

In a January 1995 rating decision, the RO assigned a 30 percent
rating for PTSD, effective from July 29, 1992 on the basis of
definite industrial impairment. The RO assigned a temporary 1 00
percent rating under 38 C.F.R. 4.29 from October to November 1992.

In February 1995, the veteran testified before an RO hearing
officer that he had trouble getting along with others. He testified
that he took nortriptyline and buspirone and that his most recent
psychiatric hospitalization was in 1992. He said that he did not
socialize and he did not like crowds. He testified that he worked
as a welder until his license was suspended because of seizures. He
testified that he has received Social Security Administration (SSA)
benefits since 1977 and that the award was for all of his
disabilities combined. He indicated that periodic VA treatment
continued.

Additional VA outpatient treatment reports received at the hearing
in February 1995 reflect VA treatment for various health problems
during the 1980s and 1990s.

An April 1995 VA mental disorders examination report notes that the
veteran continued to live with his close friend. He reported that
he rarely went out and saw only his family and a few close friends.
He reported that he no longer drank and no longer participated in
the VA PTSD clinic. He reported constant depression, frequent
flashbacks, and nightmares of Vietnam. He felt depressed and
somewhat suicidal. The examiner noted that the veteran appeared to
be somewhat down with retardation of movement and speech. Affect
and mood were depressed; the veteran cried during the interview
when his injuries were discussed. He was well oriented to time,
person, and place. His judgment and insight were limited .
Cognitive ability was impaired and the veteran's interpreted
proverbs in a slightly concrete fashion, suggesting limited brain
damage. The primary Axis I diagnosis was PTSD with depression. A
second Axis I diagnosis of possible minimal dementia was also
given. No GAF score was assigned.

8 -

Outpatient reports received in April 1995 note continued VA
treatment at various times. A February 1995 report notes that the
veteran was stable with no anxiety, agitation, or depression.

In September 1997, the Board remanded the case to the RO for
additional development, including a medical determination whether
any brain damage was associated with PTSD.

A November 1997 VA PTSD examination report notes that the veteran
continued to live with his fiancee'. He had some contact with his
family. He reported that he still received SSA disability benefits.
He complained of increasing PTSD symptoms and of continuing
seizures. He reported that he had bad dreams, flashbacks, that he
heard things and that his memory had worsened. He reported more
anger and that he could not deal with people. The examiner reported
that the veteran was dressed somewhat carelessly and his speech was
rather rambling and circumstantial. He showed no visual
hallucinations but reported that he heard voices and sounds of
Vietnam in the daytime. He reported suicidal thoughts. His judgment
and insight were limited, but not seriously impaired. He was mildly
paranoid toward the government for ignoring his seizure disorder
and PTSD problems. The Axis I diagnosis was PTSD (progressive). The
examiner assigned a GAF score of 50 [according to the American
Psychiatric Association's Diagnostic and Statistical Manual of
mental Disorders, a score of 41 to 50 is indicative of serious
symptoms, or serious difficulty in social, occupational, or school
functioning, i.e., no friends, unable to keep a job. See 38 C.F.R.
4.125 (1998)].

A November 1997 VA social survey report notes problems with
interpersonal relationships, socialization, anger management, and
sleeping. The examiner noted his long period of disability,
observing that the veteran had not been employed for approximately
twenty years.

In December 1997, Clifton Springs Hospital reported that any
records of treatment for this veteran had been destroyed.

9 -

VA outpatient reports received in January 1998 reflect ongoing
treatment for various health conditions. A March 1995 report notes
that the veteran was irritable and not willing to change his
attitude or behavior. A December 1997 neurology consultation report
notes complaint of staring spells with no generalized seizures but
increased headaches recently. The report notes that an
electroencephalography (EEG) study done earlier this year was
negative for localized findings. A contrast- enhanced computerized
tomography (CT) was planned.

In March 1998, the RO received additional SSA records. Among these
records is a November 1979 letter from Dr. Winston Hamilton
indicating that the veteran was 100 percent disabled because of
epileptic seizures. A document dated in September 1988 reflects the
veteran's continued disability. The primary diagnosis was seizure
disorder and the secondary diagnosis was PTSD.

In A May 1998 rating decision, the RO assigned a 50 percent rating
for PTSD effective from July 29, 1992.

In May 1998, the veteran reported that he felt that he met the
criteria for a 70 percent rating. He reported depression affecting
his ability to function independently, along with irritability and
difficulty adapting to stressful circumstances. He reported that
his PTSD condition prevented him from obtaining gainful employment.
He also reported that he would have difficulty hearing in a noisy
shop and that he was denied VA vocational rehabilitation partly
because of his PTSD. The veteran also noted that at his most recent
VA PTSD examination, only the most recent claims file was available
to the examiner for review. He requested a schedular I 00 percent
rating for unemployability under 38 C.F.R. 4.16.

In December 1998, the RO denied entitlement to a total disability
rating for compensation purposes based on individual
unemployability (TDIU) on the basis that the service-connected
disabilities had not rendered the veteran unemployable and that
extraschedular criteria were not met.

In March 1999, the RO received additional VA outpatient reports.
These include a March 1998 neurology treatment note reflecting that
the veteran fell off of a tractor the previous year with resulting
unconsciousness. The examiner gave an assessment of probable
posttraumatic mixed epilepsy, presumptively secondary to temporal
lobe injury that has not been identified by EEG or neuro-imaging to
date.

In a June 1998 VA referral EEG report, the examiner noted that the
veteran continued to report occasional brief interruptions of
awareness, sometimes associated with unpleasant tastes or smells,
but no recent generalize d seizures. The examiner noted that the
waking EEG was normal for the veteran's age and showed no
significant change from the March 1997 EEG. A January 1998 VA
psychiatry note reflects that the veteran complained of being more
anxious than depressed and reportedly became more agitated during
the evening hours. He was taking Sertaline. He denied suicidal or
homicidal ideation. He was sleeping well on Elavil and his Zoloft
dosage was increased to 200 mg. The examiner found the veteran to
be alert, accessible, friendly, mildly withdrawn, and quiet but was
responding appropriately in a rational and coherent manner. There
was no abnormality of thought process or content. A March 1998
report notes that the veteran reported lapses in time episodes. A
recent CT scan was negative except for mild atrophy and the left
eye was smaller than the right eye due to injury. The examiner felt
that the veteran had a demonstrated mixed seizure disorder,, by
history with a question of complex partial seizures as well. A May
1998 report notes that the veteran reported that he lost control
the other day and punched a friend in the face for egging him on.
A September 1998 report notes that the veteran stayed to himself
and did not go out, although he was getting along harmoniously with
his girlfriend. Zoloft was increased to 250 mg.

In September 1999, the Board remanded the case to the RO for
additional development. The Board requested that the RO obtain any
VA vocational rehabilitation records and the veteran's "CER"
folder.

Subsequently, the RO obtained the veteran's Counseling, Evaluation,
Rehabilitation (CER) folder. This record indicates that the veteran
had applied for Chapter 31

- 11 - 

benefits in November 1993. A letter from the RO reflects that an
appointment was scheduled with a counselor to determine whether the
veteran would be eligible for and entitled to vocational
rehabilitation. A report of contact dated in May 1994 reflects that
the veteran had canceled his appointment and requested that his
application be closed, reporting that he could not consider
rehabilitation until his pending VA claim was settled.

II. Legal Analysis

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155; 38 C.F.R. Part 4. When a
question arises as to which of two ratings apply under a particular
diagnostic code, the higher evaluation is assigned if the
disability more closely approximates the criteria for the higher
rating; otherwise, the lower rating will be assigned. See 38 C.F.R.
4.7. After careful consideration of the evidence, any reasonable
doubt remaining is resolved in favor of the veteran. See 38 C.F.R.
4.3. The veteran's entire history is reviewed when making
disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995). However, the current level of
disability is of primary concern. See Francisco v. Brown, 7 Vet.
App. 55, 58 (1994).

The veteran's service-connected PTSD is rated as 50 percent
disabling under Diagnostic Code 9411 of the Rating Schedule. The
Board observes that, effective November 7, 1996, VA revised the
criteria for diagnosing and evaluating psychiatric disabilities, to
include PTSD. 61 Fed. Reg. 52,695 (1996). Where the law or
regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version most favorable to the veteran applies,
absent congressional or Secretarial intent to the contrary. See
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1
Vet. App. 308, 312-13 (1991). In this regard, the General Counsel
of VA has recently held that where a law or regulation changes
during the pendency of a claim for an increased rating, the Board
should first determine whether the revised version

- 12 - 

is more favorable to the veteran. In so doing, it may be necessary
for the Board to apply both the old and new versions of the
regulation. If the revised version of the regulation is more
favorable, the retroactive reach of that regulation under 38
U.S.C.A. 5110(g) (West 1991) can be no earlier than the effective
date of that change. The Board must apply only the earlier version
of the regulation for the period prior to the effective date of the
change. VAOPGCPREC 3-2000 (2000). As such, VA must consider the
claim pursuant to the former criteria during the course of the
entire appeal, and since November 7, 1996, under the revised
criteria, applying whichever is more favorable to the veteran. See
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). Further, as the RO
has considered the claim under the former and revised criteria,
there is no prejudice to the veteran in the Board doing likewise,
and applying the more favorable result.

Under the former criteria,, a 50 percent evaluation was assigned
where the ability to establish or maintain effective or favorable
relationships with people was considerably impaired and where the
reliability, flexibility, and efficiency levels were so reduced by
reason of psychoneurotic symptoms as to result in considerable
industrial impairment. A 70 percent evaluation required that the
ability to establish and maintain effective or favorable
relationships was severely impaired and that the psychoneurotic
symptoms were of such severity and persistence that there was
severe impairment of the ability to obtain or retain employment. To
warrant a 100 percent evaluation, the attitudes of all contacts
except the most intimate must have been so adversely affected as to
result in virtual isolation in the community; or there must have
been totally incapacitating symptoms bordering on gross repudiation
of reality with disturbed thought or behavioral processes
associated with almost all daily activities such as fantasy,
confusion, panic and explosions of aggressive energy resulting in
profound retreat from mature behavior; or, as a result of the
psychiatric disability, the individual must have been unable to
obtain or retain employment. Such criteria provided three
independent bases for granting a 100 percent disability evaluation.
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, 38 C.F.R. 4.16(c) (West 1996), which was repealed when
the revised criteria for rating psychiatric disabilities became
effective, provided that where the

13 -

veterans only service-connected disability was a mental disorder
that was assigned a 70 percent evaluation, and that mental disorder
precluded a veteran from securing or following a substantially
gainful occupation, the mental disorder must be assigned a 100
percent evaluation under the appropriate diagnostic code.

Under the revised criteria, a 50 percent evaluation is warranted
for PTSD when the disorder causes occupational and social
impairment, with reduced reliability and productivity, due to such
symptoms as flattened affect; circumstantial, circumulatory, or
stereotyped speech; panic attacks more frequently than once 'per
week; difficulty in understanding complex commands; impairment of
short and long term memory (e.g. retention of only highly learned
material, forgetting to complete tasks); impaired judgment;
impaired abstract thinking; disturbances of motivation and mood;
and difficulty in establishing and maintaining effective work and
social relationships. A 70 evaluation is warranted when a veteran's
PTSD creates occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence;
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); and an inability to establish and maintain
effective relationships. A 100 percent evaluation is warranted for
total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; and
memory loss for names of close relatives, own occupation, or own
name.

Because the more recent GAF score of 50 does not conclusively
demonstrate the level of impairment, the Board must also look at
other factors. The claims file indicates that the veteran relates
to family and close friends only and that he rarely

- 14 -

goes out. This does not indicate total isolation in the community,
but it does reflect severe inability to maintain effective
relationships. He has reported bad dreams, flashbacks, and
nightmares of Vietnam and that he lost control and hit a friend.
His examiner found impaired cognitive ability; however, it is
questionable whether PTSD or some other etiology causes this
symptom. In addition, careless dress and rambling speech have been
clinically noted. Suicidal thoughts were reported earlier in the
appeal period, but not since November 1997. After review of the
relevant evidence, the Board finds that the veteran's PTSD has been
manifested throughout the appeal period by occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: speech intermittently illogical, obscure, depression affecting
the ability to function independently, appropriately and
effectively; impaired impulse control; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a work-like setting); inability to
establish and maintain effective relationships, questionable
judgment and severe impairment in the ability to obtain and retain
employment.

The Board concludes, however, that the criteria for a 100 percent
evaluation under either the former or revised are not met. The
Board is unable to find that the veteran was then demonstrably
unable to obtain or retain employment due to his PTSD, that the
attitudes of all contacts except the most intimate were so
adversely affected as to result in his virtual isolation in the
community, or that his PTSD was productive of totally
incapacitating symptoms that bordered on a gross repudiation of
reality with disturbed thought or behavioral processes, which was
required for a 100 percent evaluation under the former criteria.

Likewise, the evidence does not demonstrate symptoms such as gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior,
persistent danger of hurting self or others, intermittent ability
to perform activities of daily living, disorientation to time or
place, or memory loss for names of closest relatives, own
occupation, or own name. Thus, the revised criteria for a 100
percent evaluation also were not met.

15 -

Finally, in the absence of evidence of marked interference with
employment or repeated hospitalizations due to PTSD, or evidence of
other unusual or exceptional factors that rendered inadequate the
regular schedular standards for evaluating the disability, the
record also presented no basis for assignment of an extra-schedular
evaluation in excess of 70 percent for the veteran's PTSD prior to
September 3, 1998. See Bagwell v. Brown, 9 Vet. App. 157, 158-9
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Subject to the laws and regulations governing the payment of
monetary benefits, an increased evaluation of 70 percent for PTSD
is granted.

REMAND

Also before the Board is the veteran's claim of entitlement to a
TDIU. The Board observes that, in letters and statements, the
veteran has asserted that he was unable to seek or maintain
employment because of his service-connected disabilities. In
addition, his service-connected PTSD is now evaluated as 70 percent
disabling, and he has attributed his inability to work to that
service-connected disorder; he has also cited his service-connected
bilateral hearing loss. Thus, he has presented a well-grounded
claim for a TDIU. 38 U.S.C.A. 5107(a). See Colayang v. West, 12
Vet. App. 524, 538 (1999); Anderson v. Brown, 5 Vet. App. 347, 353
(1993). Further, although the veteran has been afforded several VA
examinations in recent years, the duty to assist requires that a
physician offer an opinion as to whether the veteran is unable to
work due to his service-connected PTSD alone, or in combination
with his other service-connected disabilities. See Colayang v.
West, 12 Vet. App. at 538; Friscia v. Brown, 7 Vet. App. 294, 297
(1994). As such, on remand, after associating with the claims
folder any outstanding records of the veteran's treatment for his
service-connected disabilities, he should be afforded VA
psychiatric examination as well as any other VA examination deemed
warranted.

16 -

For the aforementioned reasons, the case is REMANDED to the RO for
the following actions:

1. After obtaining the necessary authorization(s) from the veteran,
the RO is to request and associate with the claims file copies of
any relevant medical records for treatment that he has received
since his prior VA PTSD examination, and especially and further
records of his treatment at the Canandaigua, New York, VA Medical
Center. If such records are not available, the RO should clearly
document that fact in the claims file.

2. After receiving and associating the above-mentioned records, if
available, with the veteran's claims file, he should be afforded a
VA psychiatric examination to determine the current severity of his
service-connected PTSD. The claimsfile and a copy of this remand
must be made available to the examiner for review. All necessary
tests should be conducted. The examiner should review the claims
file and provide an opinion as to whether it is at least as likely
as,not that the veteran's PTSD alone, or in conjunction with his
other service- connected disabilities, and particularly his
service- connected bilateral hearing loss, would render him
incapable of obtaining and retaining substantially gainful
employment. If the examiner is unable to provide the requested
information with any degree of medical certainty, he or she should
clearly so state. Otherwise, the physician must set forth the
complete rationale underlying any conclusions drawn or opinions
expressed, to include, as appropriate, citation to specific
evidence in the record, in a typewritten report.

- 17 -

3. The RO should undertake any additional development suggested by
the examiner's findings and opinions, to include conducting
examinations of the veteran's other service-connected disabilities.

4. Following completion of the foregoing, the RO should review the
claims file and ensure that all of the above mentioned development
has been completed in full. If any development is incomplete or
deficient in any manner, appropriate corrective action is to be
implemented.

5. After ensuring that all requested development has been completed
to the extent possible, the RO should readjudicate the veteran's
claim of entitlement to a total disability rating based on
individual unemployability due to service-connected disabilities.
The RO must provide adequate reasons and bases for its decision,
citing to all governing legal authority and precedent, and
addressing all issues and concerns that are noted in this REMAND.

6. If the determination remains unfavorable to the veteran, he and
his representative should then be provided with a supplemental
statement of the case and afforded the appropriate period of time
in which to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no action
until he is further informed. The purpose of this REMAND is to
obtain further development and ensure due process of law. No
inference should be drawn

- 18 -

regarding the final disposition of the claim as a result of this
action. The appellant has the right to submit additional evidence
and argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

STEVEN D. REISS 
Acting Member, Board of Veterans' Appeals

19 -



